SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

279
CAF 13-01533
PRESENT: SCUDDER, P.J., LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF DOREAN G., JR.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;
                                                                 ORDER
SHAWNTAI M., ALSO KNOWN AS TRUTH G.,
RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


JENNIFER M. LORENZ, LANCASTER, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

MARY ANNE CONNELL, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered July 19, 2013 in a proceeding pursuant to
Social Services Law § 384-b. The order, among other things,
transferred the guardianship and custody of the subject child to
petitioner.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of April C., 31 AD3d 1200, 1201).




Entered:   March 20, 2015                       Frances E. Cafarell
                                                Clerk of the Court